DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for bonding a laminate structure comprising:
providing a first and second substrate;
locating an initiator onto a first surface of the first substrate, the initiator including a substance for initiating polymerization of a polymerizable adhesive;
locating the polymerizable adhesive onto a first surface of the second substrate, the adhesive including a monofunctional, difunctional, or multifunctional methylene malonate, or a cyanoacrylate;
contacting the first surface of the first substrate with the first surface of the second substrate so that the initiator causes polymerization of the adhesive.

Malofsky (US 2014/0329980), Malofsky (US 8609885) and Malofsky (9181365) teach a method for bonding a laminate structure comprising: providing a first and second substrate; locating an initiator onto a first surface of the first substrate, the initiator including a substance for initiating polymerization of a polymerizable adhesive.  The references do not teach locating the polymerizable adhesive onto a first surface of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571 270 5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748